                  UNITED STATES DISTRJCT COURT
                       DISTRICT OF KANSAS
                                  (Topeka Docket)


UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                             CASE NO.: 20-mj-5001-ADM

SHAWN LAMAR WHITMORE, JR.,                             FILED UNDER SEAL

                    Defendant.




                        CRIMINAL CO1\1PLAINT


      I, the undersigned complainant, being duly sworn, state the following is true and

conect to the best of my knowledge and belief:

                                    COUNT ONE

                                  18 U.S.~.§ 2113(d)
                                    (Bank Robbery)

      That on or about December 28, 2019, in the District of Kansas, the defendant,

                         SHAWN LAMAR WHITMORE, JR.,
by force, violence, and intimidation, did take from the person and presence of another,

namely, A.E.K. and C.H., money and property and a thing of value, namely, United States

cmTency, belonging to and in the care, custody, control, management, and possession of

Intrust Bank, located at 1035 Southwest Topeka, Boulevard, Topeka, Kansas, a bank, the

deposits of which are insured by the Federal Deposit Insurance Corporation (FDIC); all in

violation of Title 18, United States Code, Section 2113(d).

                                      PENALTIES

       •      A term of imprisonment not to exceed twenty-five (25} years.
              18 U.S.C. § 2113(d)

       •      A fine not to exceed $250,000.00.
              18 U.S.C. § 3571(b)(3)

       •      Or both.

       •      A term of supervised release not to exceed five (5) years.
              18 U.S.C. § 3583(b)(l )

       •      A mandatory special assessment of $100.00 per count of conviction.
              18 U.S.C. § 3013(a)(2)(A)



       I fmther state that I am a sworn Task Force Officer of the Federal Bureau o{

Investigation (FBI) and that this complaint is based on the following facts:



       SEE ACCOMPANYING AFFIDAVIT WHICH IS INCORPORATED BY

REFERENCE AS THOUGH SET OUT IN FULL HEREIN.



                                             2
                                       Task Force Officer
                                       Federal Bureau of Investigation



       The foregoing subscribed and sworn to before me by telephone on this _2nd
                                                                               _ _ day
of January, 2020, in accordance with Federal Rule of Criminal Procedure 4.l(b)(l) .




                                       ANGEL D. MITCHELL
                                       United States Magistrate Judge
                                       District of Kansas




                                          3   .
